Citation Nr: 0324051	
Decision Date: 09/16/03    Archive Date: 09/23/03

DOCKET NO.  99-18 142A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a right knee disability 
to include osteoarthritis.


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

The veteran had active duty service from July 1959 to 
November 1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in August 1999, 
a statement of the case was issued in September 1999, and a 
substantive appeal was received later that month.  In June 
2000, the veteran withdrew his request for a hearing before a 
traveling Veterans Law Judge; however, he did testify at a 
personal hearing at the RO in July 2000.  

In July 2002, the Board initiated further evidentiary 
development that has not been reviewed by the RO.  Due to 
recent precedent, such action is no longer authorized.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  This matter will be 
discussed in full below.  


FINDING OF FACT

The veteran's right knee disability, to include 
osteoarthritis, is as likely as not related to his active 
duty service.


CONCLUSION OF LAW

Resolving the benefit of the doubt in the veteran's favor, 
his right knee disability, to include osteoarthritis, was 
incurred in active duty service.  38 U.S.C.A. §§  1131, 5107 
(2002); 38 C.F.R. §§ 3.102, 3.303 (2002).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that the Secretary shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim for benefits unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
The Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  38 U.S.C.A. § 5103A (West 2002).

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the veteran's claim.  The veteran and his 
representative, moreover, have been accorded ample 
opportunity to present evidence and argument on his behalf, 
including presenting testimony at a personal hearing at the 
RO.  Further, he and his representative have been notified of 
the evidence needed to establish the benefit sought, and he 
has been advised regarding his and VA's respective 
responsibilities as to obtaining that evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Consequently, the Board concludes that VA's statutory duty to 
assist the veteran has been satisfied.

The Board notes that seeking further development of the case 
would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran should be avoided).  VA has satisfied, as far as 
practicably possible, the notice, assistance, and other 
requirements of VCAA, and any further action would only serve 
to burden VA with no foreseeable benefits flowing to the 
veteran.  Id.; Soyini, supra.

Factual Background 

August 1959 service medical records reflect that the veteran 
stepped into a hole while running through a rifle range.  As 
a result, his right knee was injured.  Acute right knee 
synovitis was diagnosed.

October 1959 service medical records reflect a possible 
diagnosis of synovitis and/or right pre-patellar bursitis.  
At that time, the veteran had already been receiving right 
knee treatment for eight weeks, and the examiner commented 
that the veteran's right knee symptomatology might render him 
unsuitable for service.  Another notation dated that month 
reflected slight right knee inflammation that was 
insufficient to account for the veteran's subjective 
symptomatology.  The veteran apparently expressed a desire to 
leave the Marine Corps, but the examiner opined that the 
veteran was capable of unrestricted duty.

The veteran was discharged in November 1959 following a 
finding of unsuitability for service on psychiatric grounds.  
The November 1959 separation medical examination report 
reflected chronic anxiety with schizoid tendencies.  No other 
medical abnormalities were noted.

A May 1996 private medical examination report reflected that 
the veteran walked with a normal gait but suffered tenderness 
in the medial knee joints and pain on terminal knee extension 
bilaterally.  Bilateral knee range of motion was normal 
bilaterally.

In February 1998, the veteran filed a claim of service 
connection for a right knee disability.  By December 1998 
rating decision, the RO denied service connection for this 
claimed disability.  

In July 2000, the veteran testified that right knee 
abnormalities were noted on several pre-employment 
examinations that took place after separation from service.  
He furthermore provided information regarding right knee 
treatment that he had received over the years.  

On June 10, 2003 VA medical examination, the veteran reported 
adverse right knee symptomatology.  He also provided a 
history of right knee surgery that occurred after a post-
service industrial injury.  On objective examination, the 
examiner noted that the veteran was obese, walked with an 
antalgic gait, and had trouble with balance.  An X-ray study 
of the right knee revealed moderately severe osteoarthritis 
with several loose bodies within the intercondylar notch.  
The examiner diagnosed moderate to severe right knee 
osteoarthritis of the right knee with moderate disability.  
The examiner opined that the veteran's original in-service 
right knee injury was a factor contributing to his current 
right knee disability.  Obesity and the industrial accident, 
however, were also responsible for the present state of the 
veteran's right knee.  The examiner concluded, however, that 
it was as likely as not that the veteran's right knee 
disability was etiologically related to service.  The 
examiner commented that right knee synovitis was no longer 
present.

Law and Regulations 

The issue before the Board involves a claim of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability. Absent proof of 
a present disability, there can be no valid claim.  See, 
e.g., Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997) (38 
U.S.C. § 1131 requires the existence of a present disability 
for VA compensation purposes).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 4.3.  When the positive and negative 
evidence as to a veteran's claim are in approximate balance, 
thereby creating a reasonable doubt as to the merits of a 
claim, the veteran prevails.  Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).  If the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is inapplicable.  
Id. at 1365.

Analysis

The veteran suffers from a current right knee disability as 
confirmed on June 2003 VA medical examination.  As such, the 
first condition for the granting of service connection is 
satisfied.  38 C.F.R. § 3.303; Degmetich, supra.  In addition 
to a present disability, the probative evidence must reflect 
a nexus to service.  38 C.F.R. § 3.303.  According to the 
June 2003 VA medical examination report, it is as likely as 
not that such a relationship exists.  Thus, service 
connection for a right knee disability is granted.  Id.; 
38 U.S.C.A. § 5107; Gilbert, supra.

The Board notes that other causative factors have contributed 
to the veteran's right knee disability including an 
industrial accident after service, as well as obesity.  
However, as the favorable evidence and the evidence weighing 
against the veteran are at least in relative equipoise, the 
veteran must prevail.  Gilbert, supra.

The Board notes that all new evidence associated with the 
claims file must be considered by the RO before Board review, 
and the Board may no longer conduct independent evidentiary 
development.  See Disabled American Veterans, supra.  As 
such, under ordinary circumstances, the RO would have had to 
have considered the June 2003 VA medical examination report 
and other new evidence obtained pursuant to Board initiative 
prior to Board action.  However, a remand to the RO is not 
necessary in this instance because the decision in this case 
is favorable to the veteran and a remand to the RO would 
cause unnecessary delay and serve no useful purpose.  See 
Sabonis, supra; Soyini, supra.  See also Bernard v. Brown, 4 
Vet. App. 384 (1993), (holding that before the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument, an opportunity to submit such evidence or 
argument, and an opportunity to address the question at a 
hearing, and whether the claimant has been prejudiced by any 
denials of those opportunities).


ORDER

Service connection for a right knee disability to include 
osteoarthritis is granted.



	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

